This is an appeal from an order entered April 9, 1937, refusing to confirm a sheriff's sale. The case must be dismissed. The appeal is by transcript. This court has held that an objection to confirmation of a sheriff's sale and an order made thereon are not a part of the record unless incorporated in a case-made or bill of exceptions. *Page 608 
Vann v. Union Central Life Ins. Co., 79 Okla. 17, 191 P. 175.
The appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, PHELPS, CORN, HURST, and DAVISON, JJ., concur. RILEY and GIBSON, JJ., absent.